                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.     LA CV20-11776 JAK (AGRx)                                         Date     May 24, 2021
 Title        Maria Ferrufino Ulloa v. California Newspapers Partnership




 Present: The Honorable           JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                T. Jackson (video)                                     Lisa Gonzalez (video)
                   Deputy Clerk                                      Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
               Ryan Handley (video)                                     Anne Turner (video)


 Proceedings:            PLAINTIFF’S MOTION TO REMAND REMOVED ACTION TO STATE
                         COURT (DKT. 11)


The hearing is held via Zoom webinar. Counsel, the Court and court staff all appear in that manner.
Recording or re-broadcasting of the proceedings is strictly prohibited.

The motion hearing is held. The Court states its tentative view that it is inclined to deny Plaintiff’s Motion
to Remand Removed Action to State Court (the “Motion” (Dkt. 11)). Counsel address the Court. The
Court adheres to its tentative view and DENIES the Motion, with a more detailed order to follow.

The Court orders counsel to meet and confer and, on or before June 24, 2021, file a joint report regarding
the selection of an agreed-upon private neutral. If the parties are unable to agree upon a private neutral,
each party shall submit three nominees to the Court, including each nominee’s c.v. and billing rates. The
Court may then select a private neutral from among the six nominees based on a review of the joint
report, or may defer that selection until later in the proceedings.

IT IS SO ORDERED.


                                                                                                :      49

                                                            Initials of Preparer   TJ




                                                                                                    Page 1 of 1
